Citation Nr: 1421345	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, with combat service in the Republic of Vietnam from March 1966 to March 1967 and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A contemporaneous VA examination is required in this case.  The Veteran filed this claim in July 2007 and he has been diagnosed by VA as having anxiety disorder, NOS, on several occasions during this appeal, e.g., March 2007, May 2007 and September 2007.  The December 2012 VA examination determined that the Veteran did not have a psychiatric disability; however, in light of the prior diagnoses, he has a current disability for VA purposes.  See McClain v. Nicholson, 21Vet. App. 319 (2007).  Moreover, Vet Center records, dated November 2012 to February 2013, reflect that the Veteran has been diagnosed and treated for PTSD.  As such, a contemporaneous VA examination is required to determine whether he has a psychiatric disability that is related to or had its onset in service.  As such, another VA psychiatric examination is necessary to adjudicate this appeal.  

In addition, following the Board September 2012 remand, the Veteran submitted lay statement in which the individuals testified that they observed a behavior change in the Veteran upon his return from service.  The Board finds that statements prepared by the Veteran's wife and sister to be both competent and credible evidence of behavior change during service.  

Upon remand, the RO shall obtain outstanding relevant records of VA treatment, dated since December 2012, as well as Veteran Center treatment records, dated since February 2013.   



Accordingly, the case is REMANDED for the following action:

1. Obtain any records of VA treatment dated since December 2012 and associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file.

2. Obtain any records of treatment from the Veteran Center dated since February 2013 and associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file.

3. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other additional lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his behavioral changes post-service or his current mental health condition.  He should be provided an appropriate amount of time to submit this evidence.

5. Then, schedule the Veteran for an appropriate VA examination to determine the nature, etiology, and onset of any psychiatric disorder found to be present.  

Based on a review of the evidence contained in the claims file, please answer all of the following questions: 

A) Does the Veteran have a current diagnosis of an acquired psychiatric disorder, to include PTSD or anxiety disorder?  A diagnosis of PTSD must be ruled in or excluded.

B) Is it at least as likely as not that any currently or previously diagnosed psychiatric disorder(s) other than PTSD is related to or had its onset in service, to specifically include his decorated combat service in Vietnam?  

In responding to these inquiries, the examiner must accept as true that the Veteran exhibited behavior changes following his period of active duty.

A thorough explanation and complete rationale for the conclusions reached should be set forth in a report.  In responding to this inquiry, please consider the Veteran's competent and credible account of symptomatology, the competent and credible lay evidence of family members regarding the Veteran's behavior after service, the Veteran's 2007 diagnosis of anxiety disorder, and the Veteran's 2013 assessment of and treatment for PTSD.  

6. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

